Carpinello, J.
Appeal from an amended decision of the Workers’ Compensation Board, filed April 1, 2004, which, inter alia, ruled that claimant sustained a compensable injury and awarded workers’ compensation benefits.
On this appeal from an amended Workers’ Compensation Board decision, we reject as unfounded each of claimant’s procedural arguments. First, the reconstituted three-member Board was authorized to issue an amended decision reversing itself (see Workers’ Compensation Law §§ 22, 123, 142 [2]; see also 12 NYCRR 300.1 [a]) and, in so doing, did not violate the principles espoused in Matter of Field Delivery Servs. (Roberts) (66 NY2d 516 [1985]; see generally Matter of Gullo v Southern Erie Clinical Servs., 258 AD2d 689, 691 [1999]). Next, although Workers’ Compensation Law § 13-a (4) (a) and 12 NYCRR 325-1.3 (b) (3) require a treating physician to submit progress reports of an injured worker’s continuing treatment on a routine basis (see also Workers’ Compensation Law § 13-k [3] [a]; § 13-Z [3] [a]; § 13-m [4] [a] [progress reports required by a treating podiatrist, chiropractor and psychologist, respectively]; 12 NYCRR 341.3 [b] [3]; 346.3 [b] [3]; 331.3 [b] [3] [same]; see generally Matter of Rothe v United Med. Assoc., 2 AD3d 1264, 1265 [2003]), no corollary statutory or regulatory provision exists for an independent medical examiner (compare Workers’ Compensation Law § 13-a [4] [b], [d]; § 13-k [3] [b], [d]; § 13-Z [3] [b], [d]; § 13-m [4] [b], [d]; 12 NYCRR 300.2 [d] [3]; Workers’ Compensation Law § 137). Thus, claimant’s argument concern*805ing the staleness of the medical reports of the independent medical examiner in this case is unpersuasive. Claimant’s remaining contentions have been reviewed and found to be unpersuasive.
Cardona, P.J., Mercure, Peters and Spain, JJ., concur. Ordered that the amended decision is affirmed, with costs.